Citation Nr: 1824073	
Decision Date: 04/19/18    Archive Date: 04/26/18

DOCKET NO.  07-27 724A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU), to include on an extra-schedular basis, for the period prior to April 26, 2013.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Hemphill, Associate Counsel



INTRODUCTION

The Veteran had active service in the Army from July 1970 to January 1973 and from January 1975 to January 1992.  

This matter comes before the Board of Veterans 'Appeals (Board) on appeal from an February 2006 rating decision by the Huntington, West Virginia Department of Veterans Affairs(VA) Regional Office (RO) as part of an increased rating claim.  

The Board remanded the matter for additional development in February 2011, March 2013, and December 2015.   The December 2015 Board decision granted entitlement to TDIU as of April 26, 2013.  Pursuant to the December 2015 Board remand, the RO referred the issue to VA's Director of Compensation Services (Director) for extraschedular consideration in accordance with 38 C.F.R. § 4.16(b).  The Director declined to award the Veteran a TDIU on an extra-schedular basis for the period prior to April 26, 2013.

The Board remanded the matter again in September 2017.  The issue is now before the Board again for further appellate consideration.

FINDING OF FACT

The preponderance of the evidence is against a finding that the Veteran was unable to secure or follow any form of substantially gainful employment due to the Veteran's service-connected disabilities for the period prior to April 26, 2013.


CONCLUSION OF LAW

The requirements for entitlement to a TDIU rating prior April 26, 2013 have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.340, 3.341, 4.3, 4.16(b) (2107).



REASONS AND BASES FOR FINDING AND CONCLUSION

Neither the Veteran nor the representative has raised any issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the Veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

Additionally, the Board finds there has been substantial compliance with its remand directives.  The Veteran's claim for entitlement to TDIU was referred to the Director of VA's Compensation and Pension Service for extraschedular consideration in March 2017, and an April 2017 SSOC continued to deny entitlement to TDIU for the period prior to April 26, 2013.  Additional VA treatment records and an October 2017 VA medical addendum opinion were also obtained, and a March 2018 SSOC continued to deny entitlement to TDIU for the period prior to April 26, 2013.

Based on the foregoing, the Board finds the RO substantially complied with the mandates of the remands, and no further remand is necessary.  Stegall, 11 Vet. App. at 268.  Therefore, the Board will proceed to review and decide the claim based on the evidence of record.

A TDIU rating may be granted upon a showing that the Veteran is unable to secure or follow a substantially gainful occupation due solely to impairment resulting from his service-connected disabilities.  See 38 C.F.R. § 4.16 (a).  There are minimum disability rating percentages that must be shown for the service-connected disabilities, alone or in combination, to even qualify for consideration for a TDIU award under § 4.16(a).  Indeed, if there is only one such disability, it must be rated at 60 percent or more; if instead there are two or more disabilities, at least one disability must be rated at 40 percent or more, with sufficient additional disability to bring the combined rating to 70 percent or more.  Id.  

If a Veteran does not meet the aforementioned criteria, a total disability may still be assigned, but on a different basis. It is the established policy of VA that all Veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled. 38 C.F.R. § 4.16 (b). Therefore, the rating boards are required to submit to the Director of Compensation Service, for extraschedular consideration all cases of Veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage of standards set forth in 38 C.F.R. § 4.16 (a).  Id.  

In determining whether a Veteran is unemployable for VA purposes, consideration may be given to the Veteran's level of education, special training, and previous work experience, but not to age or any impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341 , 4.16, 4.19; see also Hersey v. Derwinski, 2 Vet. App. 91, 94 (1992); Faust v. West, 13 Vet. App. 342 (2000).  A veteran need not show 100 percent unemployability in order to be entitled to a TDIU.  Roberson v. Principi, 251 F.3d 1378, 1385   (Fed. Cir. 2001).

The Court has held that the central inquiry in determining whether a Veteran is entitled to a TDIU is whether service-connected disabilities alone are of sufficient severity to produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524 (1993). The test of individual unemployability is whether a Veteran, as a result of his service-connected disabilities alone, is unable to secure or follow any form of substantially gainful occupation which is consistent with his educational and occupational experience.  38 C.F.R. § 3.340 , 3.341, 4.16.  The Board also notes that the ultimate question of whether a Veteran is capable of substantial gainful employment is not a medical one; rather, that determination is for the adjudicator. 38 C.F.R. § 4.16 (a); Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013).

The sole fact that a Veteran is unemployed or has difficulty obtaining employment is not enough.  A high rating itself is recognition that the impairment makes it difficult to obtain or keep employment.  The ultimate question, however, is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether he or she can find employment.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

Prior to April 26, 2013, the Veteran was service connected for a back disability at 40 percent disabling; left leg sciatica at 20 percent disabling; and a nasal fracture and left hand middle finger scar, both noncompensable.  The Veteran's combined rating for compensation purposes was 50 percent from March 9, 2005 to April 26, 2013.  As the Veteran did not have a total combined rating of 70 percent for that period, the schedular criteria was not been met for TDIU.  Nevertheless, a TDIU may still be available for the period prior to April 26, 2013 if the Veteran was unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities.  38 C.F.R. § 4.16 (b).

The record shows that in 2003, the Veteran was involved in a car accident and he was unable to return to work as a mail carrier.  During an August 2004 VA examination, the Veteran reported that he would be able to perform his job, but not at the required pace.  The post office would not grant the Veteran's request for light duty work and he retired as a postal worker in 2004.  

An October 2005 VA back examination notes that the Veteran was not employed and was attending school.  The examiner noted that the Veteran had difficulty carrying books.

As directed by the February 2011 Board remand, the Veteran underwent a VA examination in March 2012.  The VA examiner opened that the Veteran's service connected disabilities precluded him from engaging in substantially gainful physical employment, but not sedentary employment.  

As directed by the December 2015 Board remand, the Appeals Management Office prepared a brief for review by the Director of Compensation and Pension Services for consideration of a TDIU on an extraschedular basis.  In April 2017, the Director denied TDIU on an extraschedular basis.  The Director noted the medical evidence discussed in detail in the referral letter and determined that TDIU was not established prior to April 26, 2013.

Finding that there were outstanding VA treatment records, the Board remanded the claim in September 2017 to obtain these medical records, and to obtain a VA addendum opinion that considered the additional records and reassessed the impact of the Veteran's service-connected disabilities prior to April 26, 2013.  The October 2017 VA addendum opinion was obtained and upon consideration of the additional records, the VA examiner did not find evidence that the Veteran's service-connected back disability rendered him unable to perform all work.  Instead, he determined that the "history would tend to recommend avoiding heavy physical labor only."  The examiner noted an April 2013 VA opinion that the Veteran would be unable to perform physical work because of his sciatica and indicated that although that examiner had not addressed the impact the sciatica had on sedentary employment, during the current October 2017 VA examination, the Veteran reported that he was able and willing to do certain types of work prior to April 2013, but there was no work available.  

Subsequently, the Director of Compensation Service considered the additional evidence and again denied TDIU on an extraschedular basis for the period prior to April 26, 2013.  

The Board has carefully reviewed the evidence of record and finds that the preponderance of the evidence is against a TDIU prior to April 26, 2013.  The medical evidence shows that the Veteran's service-connected disabilities did not prevent him from maintaining substantial gainful sedentary employment.  The record shows that the Veteran was enrolled in a legal assistant training program from May 2005 to December 2007.  This evidence, when considering with the other evidence of record, demonstrates that the Veteran had the training necessary for sedentary work.  The record supports a finding that the during the period prior to April 26, 2013, the Veteran had training, experience and/or education necessary to transition from the physical job of mail carrier to a sedentary type of employment. 

Moreover, although on the Veteran's April 2013 Application for Increased Compensation Based on Unemployability the Veteran indicated that he became too disabled to work in 2004, he told the October 2017 VA examiner that he was able and willing to do certain types of work  Consistent with this report, during the March 2012 VA examination, the Veteran was "adamant that he can do selected forms of physical work, but states that there are no jobs available."  Similarly, an August 2008 VA mental health examination report shows that the Veteran reported that he was unable to find work in his field of recent study.  

The Board acknowledges the October 1992 letter in which the United States Postal Service Human Resources Director indicated that the Veteran was medically unsuitable for the position of Transitional City Carrier in Massachusetts because of his chronic back pain.  However, the Veteran was subsequently employed as a City Carrier in 1995 and continued this employment for nine years.  Therefore, the employment rejection letter does not support the finding that the Veteran's service-connected back disability rendered him unable to obtain substantial gainful employment during the period prior to April 26, 2013.

There is no dispute that the Veteran's service-connected disabilities limit his ability to work prior to April 26, 2013, but the Board finds that the preponderance of the evidence is against a finding that the service-connected disabilities precluded all forms of substantially gainful employment during that period, considering his work training and history.  Accordingly, the Veteran's claim for TDIU prior to April 26, 2013 is denied.


ORDER

For the period prior to April 26, 2013, a TDIU, to include on an extraschedular basis is denied.



____________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


